nDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s species election without traverse in the reply filed on 07/09/2020 is acknowledged.
Claims 1-4 and 8-23 are pending in the application.
Claims 15 and 19 have been amended.
	The species elected in the reply are as follows:
Claim 9 – any soluble molecule derived from tumor or non-tumor cells
Claim 10 – Immunoglobulin (Ig) M
Claim 11 – Nurse-like cell
Claim 18 – Non-small cell carcinoma of the lung
Claim 19 – extracellular matrix gels
Claim 20 – hematological disorder
Claim 21 – multiple myeloma 
Claim 22 – immune-based therapy drug
Claim 23 – cell depletion 

Upon further search and consideration: 
The species election of claim 18 is withdrawn.
The species election of claim 19 is withdrawn in regard to “spheroids”.
The species election of claim 22 is withdrawn in regard to “chemotherapeutic drug, a targeted anti-cancer therapy drug”
The species election of claim 23 is withdrawn in regard to proliferation and changes in surface marker expression.
As Applicant has elected “nurse-like cells” in claim 11, the election does not read on claim 12 which is directed towards the election of “cell lines derived from primary stromal cells” in claim 11 and thus claim 12 is not examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 8-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites an ex vivo drug assay wherein there are steps of v) assessing the viability and/or proliferation of the primary tumor cell population in the presence or absence of the drug tested and vi) producing comparative data on viability and/or on proliferation of the primary tumor cell population between the assessment made in presence and in absence of the drug tested and relating the data obtained to values indicative of drug activity for reducing/increasing viability and/or proliferation of the primary tumor cell population. Additionally, claim 23 recites an assessment comprising measuring. Steps v and vi) of Claim 1 and claim 23 are abstract ideas. 
A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 
1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 
2) A) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 
 Prong one: Are their additional elements recited in the claim beyond the judicial exception; and

2B) Does the claim as a whole recite something significantly different than the judicial exception(s)?
With respect to step 1, the instant application recites an ex vivo method for testing cellular responsiveness of primary tumor cell populations to a drug or combination of drugs that comprises:
i)    submitting a whole sample from a subject, wherein the sample is selected from peripheral blood (PB), or a bone marrow (BN) sample, or a lymph node (LN) sample, to a separation process to isolate an Artificial Environment (AE) consisting of a plasma fraction, an erythrocyte fraction or a combination thereof, wherein the AE is free from leukocytes,
ii)    mixing the leukocyte-free AE obtained in the previous step with a primary tumor cell population,
iii)    adding to the mixture of step ii) at least one drug to be tested,
iv)    incubating the mixture obtained in step iii) for time in a range from 2 horns to 14 days to allow the drug tested to exert any activity it might have on the primary tumor cell population,
v)    assessing the viability and/or proliferation of the primary tumor cell population in the presence or absence of the drug tested,
vi)    producing comparative data on viability and/or on proliferation of the primary tumor cell population between the assessment made in presence and in absence of the drug tested and relating the data obtained to values indicative of drug activity for reducing/increasing viability and/or proliferation of the primary tumor cell population.
Therefore the invention of the instant application is directed to a process (i.e. method).
With respect to step 2A, claims 1 and 23 recite judicial exceptions. Claim 1 step v recites “assessing the viability and/or proliferation of the primary tumor cell population in the presence or absence of the drug tested” and Claim 1 step vi recites “producing comparative data  on viability and/or relating the data obtained to values indicative of drug activity for reducing/increasing viability and/or proliferation of the primary tumor cell population. Thus Claim 1 recites assessing, producing comparative data, and relating, all of which are abstract ideas. Namely, they are directed towards mental processes. Therefore, they are directed towards judicial exceptions. Additionally, claim 23 recites a further limitation to the assessment of measuring parameters and therefore is also directed towards a judicial exception.
With respect to prong one, claim 1 comprises steps i-iv wherein i) a whole blood sample is separated to obtain a leukocyte free Artificial Environment (AE) ii) mixing said leukocyte AE with a population of primary tumor cells and iii) adding a drug to a mixture and iv) incubating the mixture  in addition to steps v and vi which are additional elements to the claim. Additionally, claim 23 is an additional element meant to limit steps iii and iv) in describing the type of assessment made.
With respect to prong two of the analysis, although there are additional elements to the claim, they do not impose a meaningful limitation. These steps do not limit the as they are not based off of steps v and vi as they are method steps before the judicial exceptions. Furthermore claim 23, is merely an extra solution activity which does not impose a meaningful limitation on the process.
With respect to step 2B) the claim as a whole does not recite something significantly more. Steps v and vi are utilizing well-understood, routine and conventional activities previously known in the industry. For example McAllister (WO2014/035668; IDS Reference Foreign Document No. 1 filed 08/02/2018) describes a process of ex vivo testing primary tumor cells wherein the process comprises determining which agent or compound (i.e. drug) added to a culture tumor cells has a capability of inhibiting or blocking the conversion of cancer responder cells to a malignant state when the cancer responder cells exhibit at least one less malignant phenotype or at least a reduced or decreased malignant phenotype compared to the absence of said agent or compound (i.e. proliferation in the presence and absence of drugs; steps v and vi of Claim 1) (para. 0006, 0230-0232, 0287). Therefore the assessment steps to observe the viability and/or proliferation of primary tumor cell populations in the presence or 
As claims 2-4 and 8-23 are dependent on claim 1, they are also rejected.
Therefore claims 1-4 and 8-23 are rejected as being drawn to a judicial exception without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 13, 14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over McAllister (WO2014/035668; IDS Reference Foreign Document No. 1 filed 08/02/2018) in view of Freireich et al. (1965. American Association for Cancer Research 25:1516-1520) and Ghia et al. (2005. Curr Top Microbiol Immunol 294: 135-145; IDS Reference 23 filed on 08/02/2018)
Regarding claim 1, McAllister et al. teaches an assay (i.e. ex vivo method for testing cellular responsiveness) of primary tumor cell populations to a drug that comprises incubating primary tumor cell populations known as cancer responsive cells in the presence of at least one drug to be tested in the presence of plasma (i.e. plasma fraction) obtained and derived from the blood of a subject diagnosed with cancer which is known to provide a tumor supportive environment (para. 0050, 0211, 0261, Claims 1-5). According to McAllister, the plasma can be derived from bone marrow aspirate or blood samples (i.e. whole blood) (para. 0263). The drugs utilized in the examples of McAllister are Erlotinib and BMS-754807 (para. 0355). McAllister et al. teaches that the primary tumor cells are contacted with a drug at a time point and cultured to a second time point in order to identify drugs that will inhibit the promotion of 
Freireich et al. teaches a method of centrifuging leukocytes out of human whole blood samples of peripheral blood (Abstract). Utilizing this method of centrifugation, Freireich was able to recover 100% of leukocytes from donors (i.e. produce leukocyte free samples) with little leukocyte contamination (Table 3, p. 1517). Freireich utilizes this method of recovery as leukocytes are the least accessible component of blood and thus it is difficult to collect them in order to study acute leukemia which directly affects them (p. 1516). Supportive therapy of leukemia patients involving administering leukocytes is an attractive approach to treatment and thus aims to determine a method to process large quantities of blood as it can increase the circulating leukocytes in a patient (p. 1516-1517).
Ghia et al. teaches CLL (Chronic Lymphocytic leukemia) cells maintain their capacity to respond to selected external stimuli that confer to leukemic cells a growth advantage and an extended survival. Accordingly, both cellular and soluble components of the environments infiltrated by leukemic cells (i.e. 
One of ordinary skill in the art would utilize the method of Freireich to separate the leukocytes out of a whole blood sample before adding the primary tumor cells and carrying out a drug assay according to the method of McAllister with a reasonable expectation of success. An artisan would be motivated to remove the leukocytes from the blood sample as Ghia et al. teaches that all leukemic cells may indeed respond to external signals if delivered in the proper way and time and the leukocytes such as T-lymphocytes may result in apoptosis of tumor cells therefore influencing the viability and proliferation of said cells (p. 141).
Therefore the invention would have been obvious to one of ordinary skill in the art.
	Regarding claim 3, McAllister et al. teaches that the assay can be carried out with a whole blood sample from a human or mouse (para. 00435).
Regarding claims 4 and 16, McAllister et al. teaches that the embodiments of any one assay (i.e. whole blood which can then be centrifuged to a leukocyte free AE or primary tumor cell) can be isolated from blood from a subject who has been diagnosed with cancer or a subject who is currently being treated for cancer (para. 0261).
Regarding claim 8, McAllister et al. teaches that their method of in vitro drug assays were co-cultures which involved fibroblasts and BMSCs (i.e. mesenchymal stem cells) as well as the tumor cell population  (para. 0345, claim 1 and 6)
Regarding claim 13, McAllister et al. teaches that the additional cells in the co-culture (i.e. fibroblasts/BMSCs) are derived from the subject. As the subject can be a mammal does not explicitly specify only a human, it is interpreted that the fibroblasts and BMSCs can be obtained from a source of another spieices than a human (para. 050-051, 0197).
Regarding claims 14 and 17, McAllister et al. teaches that the primary tumor cell lines can be fresh or frozen (i.e. cryopreserved) and prepared from a fresh or frozen tumor (para. 0200).

Regarding claim 19, McAllister teaches that the assay to observe the malignant phenotype encompassed in the assay can comprise the ability to grow in soft agar, MATRIGEL, inert gels, bioactive gels, or any standard 3-dimensional culture conditions using standard assays (i.e. extracellular matrix gels), proliferation in vitro or in vivo, the ability to form spheres in any 3-dimensional culture (i.e. spheroids) or any standard in vitro tumor-initiation assay (para. 0253).
Regarding claims 20 and 21, McAllister teaches that the responder cells (i.e. primary tumor cells) are cancer cell lines cells derived from a subject's tumor or a healthy subject donor's normal tissue, or a tumor or tissue specimen (para. 0242). McAllister et al. further teaches that malignant lymphoma, acute and chronic leukemia are among the cancers and tumors disclosed wherein the cell lines can be obtained (i.e. hematological disorder) (para. 0193-0194).
Regarding claim 22, McAllister et al. teaches that the assays utilize Erlotinib and BMS-754807 as drugs/agents (i.e. chemotherapeutic drug and a targeted anti-cancer therapy drug) (para. 0355).
Regarding claim 23, McAllister et al. teaches that the assays detect maglignant phenotypes which can be measured via proliferation and surface marker expression (para. 0196).


Claims 1-4, 8, 13, 14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over McAllister (supra) in view of Freireich et al. (supra) and Ghia et al. (supra) as applied to claims 1, 3, 4, 8, .
Regarding claims 1, 3, 4, 8, 13, 14 and 16-23, as discussed above in the 103 rejection, the combined references of McAllister in view of Freireich et al. and Ghia et al. illustrate an ex vivo assay wherein whole blood is centrifuged to produce a leukocyte free AE wherein there is a combined erythrocyte and plasma portion wherein primary tumor cells are added as well as a drug and the effects are measured and assessed comparing the absence and presence of the drug. However, these references to not teach the limitation of claim 2 wherein the erythrocytes and plasma portion have a 1:1 ratio in the AE. 
Baranuik et al. teaches in a study of blood transfusions for the optimization of platelets, plasma and red blood cells that the standard set forth by the Department of Defense is 1:1:1 in regards to plasma: platelets: RBC (i.e. 1:1, plasma:RBCs) (Abstract, p. 1288).
It would have been obvious to utilize an AE with a 1:1 ratio of plasma to RBCs as taught by Baranuik et al. in the method of McAllister, Friereich and Ghia of assaying tumor cells in the presence of a drug with a reasonable expectation of success. An artisan would be motivated to utilize this ratio as it is the standard for blood transfusions during trauma (Baranuik, p. 1288) and in treating a hematological disorder one would aim to mimic the blood environment and ratio that is conducive to the patient. 
Therefore the invention would have been obvious to one of ordinary skill in the art. 

Claims 1, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McAllister (supra) in view of Freireich et al. (supra) and Ghia et al. (supra) as applied to claims 1, 3, 4, 8, 13, 14 and 16-23 above and in further view of Burger et al. (2000. Blood 96:2655-2663)
Regarding claims 1, 3, 4, 8, 13, 14 and 16-23, as discussed above in the 103 rejection, the combined references of McAllister in view of Freireich et al. and Ghia et al. illustrate an ex vivo assay wherein whole blood is centrifuged to produce a leukocyte free AE wherein there is a combined erythrocyte and plasma portion wherein primary tumor cells are added as well as a drug and the effects are measured and assessed comparing the absence and presence of the drug. This assay comprises a co-
Burger et al. aims to gain insight into chronic lymphocyte leukemia (CLL) by culturing CLL cells with peripherial blood mononuclear cells from the blood of patients with CLL (Abstract, p. 2656). Burger teaches that the blood of patients with CLL contains cells which can differentiated into nurse-like cells (NLC) that protect leukemia cells from undergoing spontaneous apoptosis through an SDF1–dependent mechanism (Abstract). These NLC accessory cells can regulate the survival of neoplastic B cells even outside the marrow microenvironment. (p. 2662). Burger further teaches that future studies may define whether substances that inhibit interactions between NLC and CLL B cells affect the survival of CLL cells in vitro and in vivo. Such approaches could lead to new therapeutic avenues for patients with B-cell CLL (p. 2662). 
It would be obvious to one of ordinary skill in the art to utilize nurse-like cells as taught by Burger et al. in a co-culture with primary tumor cells as taught by McAllister in view of Freireich et al. and Ghia et al for the purpose of testing cellular responsiveness of drugs with a reasonable expectation of success. An artisan would be motivated to utilize nurse-like cells in a co-culture to test drugs as they protect leukemia cells from undergoing spontaneous apoptosis through an SDF1–dependent mechanism (Burger et al., Abstract). Therefore in a co-culture with primary tumor cells, one would be motivated to find a drug that affects the survival of the NLCs or inhibits interactions of NLCs with the primary tumor cells in order to treat CLL (p. 2662). 
Therefore the invention would be obvious to one of ordinary skill in the art at the time of the effective filing date.

 

s 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McAllister (supra) in view of Freireich et al. (supra) and Ghia et al. (supra) as applied to claims 1, 3, 4, 8, 13, 14 and 16-23 above and in further view of Infanger (2013. Annu. Rev. Biomed. Eng. 15:29–53)
Regarding claims 1, 3, 4, 8, 13, 14 and 16-23, as discussed above in the 103 rejection, the combined references of McAllister in view of Freireich et al. and Ghia et al. illustrate an ex vivo assay wherein whole blood is centrifuged to produce a leukocyte free AE wherein there is a combined erythrocyte and plasma portion wherein primary tumor cells are added as well as a drug and the effects are measured and assessed comparing the absence and presence of the drug. 
Regarding claim 15, McAllister teaches that the primary tumor cell population utilized can be fresh or previously cryopreserved and then thawed. (para. 0200). However McAllister et al. does not teach that the cryopreserved primary tumor cells are thawed with the leukocyte free Artificial environment.
Infanger et al. teaches various methods of culturing cells in ways to mimic the tumor microenvironment in their review and discusses advantages and disadvantages of current strategies involving engineered tumor models (Abstract). Microenvironmental conditions play key roles in cancer pathogenesis and therapy resistance, for example, tumor cells secrete factors that, via systemic distribution, alter ECM assembly and remodeling at distant sites (e.g., lungs), eventually promoting metastasis (Abstract, p. 43). Over the past few decades, our understanding of cancer has shifted dramatically with the recurrent discovery that aberrant cell-microenvironment interactions are as pivotal to tumorigenicity as oncogenic mutations are which has yielded a new field of research that focuses on identifying the molecular-, cellular-, and tissue level mechanisms by which the microenvironment modulates cancer initiation, progression, and therapy response (p. 30).
It would have been obvious to one of ordinary skill in the art to thaw a cryopreserved primary tumor cell sample in an Artificial Environment which is leukocyte free as taught by McAllister in view of Freireich et al. and Ghia et al. with a reasonable expectation of success.  As discussed in the previous rejection above, an artisan would be motivated to remove the leukocytes from the blood sample as Ghia et 
Therefore, the invention is obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                           

/RAM R SHUKLA/             Supervisory Patent Examiner, Art Unit 1635